internal_revenue_service number release date index number -------------------------- ----------------------------- ------------------ ------------------------------------ in re ---------------------------------------------------- ------------------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ---------------- telephone number -------------------- refer reply to cc psi b04 plr-126361-14 date december legend grantor_trust daughter granddaughter granddaughter’s trust ------------------------------------------------------------------------------- --------------------------- ---------------------------------------------------------- -------------------------- ------------------------- ------------------------- ------------------------------------------------- ------------------- ------------------------------------------------------------------------------- ------------------------------------------------------------------------------- ------------------------------------------------------------------------------- foundation state state statutes court year date date date date date date date a y dear ------------ --------------------------- ------ -------------------------- --------------------------- -------------------------- --------------------- ------------------- ------------------ ----------------------------------- ------ this letter responds to your letter dated date and subsequent correspondence submitted by your authorized representative requesting income gift and generation-skipping_transfer gst tax rulings with respect to the proposed conversion of an income-only trust to a total return unitrust pursuant to state statutes plr-126361-14 grantor established an irrevocable_trust trust on date a date prior to date grantor died on date a date prior to date the trustees of trust represent that there have been no additions actual or constructive to trust or any trust created under trust after date paragraph e of trust provides that on date a the trustees shall divide trust’s assets into equal shares for each of grantor’s grandchildren who are living on date a and for each of grantor’s grandchildren who die before date a leaving issue who are living on date a any share set_aside under subparagraph e will continue to be held in trust date a occurred on date on date the trustees established separate trusts for each grandchild including a_trust for granddaughter granddaughter’s trust this private_letter_ruling pertains to granddaughter’s trust paragraph f ii provides that after grantor’s death the trustees may accumulate the trust income of a grandchild’s trust or may at any time and from time to time pay over all or any part of the current and accumulated income to the grandchild for whom the trust was established during his or her lifetime paragraph f iii provides that upon the death of the grandchild the grandchild’s trust estate is to be distributed to that grandchild’s issue pursuant to that grandchild’s testamentary limited_power_of_appointment in default of this exercise the trust estate is to be distributed per stirpes to the issue of that grandchild then living if any and if none per stirpes to the then living issue of daughter if any and if none to foundation on date state enacted state statutes allowing a trustee other than an interested trustee or where two or more persons are acting as trustees a majority of the trustees who are not interested trustees in either case hereafter trustee in the trustee’s sole discretion and without court approval to convert an income trust to a total return unitrust reconvert a total return unitrust to an income trust or change the percentage used to calculate the unitrust_amount or the method used to determine the fair_market_value of the trust if all of the following apply a the trustee adopts a written policy for the trust providing i in the case of a_trust being administered as an income trust that future distributions from the trust will be unitrust amounts rather than net_income as determined pursuant to the state uniform principal and income act ii in the case of a_trust being administered as a total return unitrust that future distributions from the trust will be net_income rather than unitrust amounts or iii that the percentage used to calculate the unitrust_amount nor the method used to determine the fair_market_value of the trust will be changed as stated in the policy the percentage to be used by the trustee in determining the unitrust_amount must be a reasonable current return from the trust but not less than percent nor more than percent taking into account the intentions of the settlor of the trust as expressed in the terms of the trust the needs of plr-126361-14 the beneficiaries general economic conditions projected current earnings and appreciation for the trust assets and projected inflation and its impact on the trust on date the trustees of granddaughter’s trust petitioned court pursuant to the state statutes requesting that court order the conversion of granddaughter’s trust to a total return unitrust on date court issued an order effective as of date in year converting granddaughter’s trust to a total return unitrust and approving the modification of the terms of granddaughter’s trust to provide that the annual unitrust_amount equals y percent of the fair_market_value of the assets of granddaughter’s trust the order made no other changes to the terms of granddaughter’s trust and is contingent upon receipt of a favorable private_letter_ruling the trustees have requested the following rulings the conversion of granddaughter’s trust to a total return unitrust pursuant to state statutes effective for year and future years will not cause granddaughter’s trust to lose its status as exempt from the gst tax the conversion of granddaughter’s trust to a total return unitrust pursuant to state statutes effective for year and future years will not cause any beneficiary of granddaughter’s trust to be deemed to have made a gift_for gift_tax purposes the conversion of granddaughter’s trust to a total return unitrust pursuant to state statutes effective for year and future years will not cause granddaughter’s trust or any beneficiary of granddaughter’s trust to realize capital_gains from an exchange of a_trust interest for income_tax purposes law and analysis - ruling sec_2601 of the internal_revenue_code imposes a tax on every gst sec_2611 defines a gst as a taxable_distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax provisions do not apply to any gst under a_trust that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 plr-126361-14 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee’s duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 of the income_tax regulations plr-126361-14 sec_26_2601-1 example considers a situation where in grantor a resident of state x established an irrevocable_trust for the benefit of grantor’s child a and a’s issue the trust provides that trust income is payable to a for life and upon a’s death the remainder is to pass to a’s issue per stirpes in state x amends its income and principal statute to define income as a unitrust_amount of percent of the fair_market_value of the trust assets valued annually for a_trust established prior to the statute provides that the new definition of income will apply only if all the beneficiaries who have an interest in the trust consent to the change within two years after the effective date of the statute the statute provides specific procedures to establish the consent of the beneficiaries a and a’s issue consent to the change in the definition of income within the time period and in accordance with the procedures prescribed by the state statute the administration of the trust in accordance with the state statute defining income to be a percent unitrust_amount will not be considered to shift any beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code further under these facts no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes and neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes similarly the conclusions in this example would be the same if the beneficiaries’ consent was not required or if the change in administration of the trust occurred because the situs of the trust was changed to state x from a state whose statute does not define income as a unitrust_amount or if the situs was changed to such a state from state x the trustees represent that trust was irrevocable on date and that there have been no additions constructive or otherwise to trust or any trust created under trust including granddaughter’s trust after date consequently granddaughter’s trust is currently exempt from gst tax the facts in this case are similar to those set forth in example of sec_26 b i e which provides that the conversion of an income_interest to a unitrust_interest pursuant to state statute will not be considered to shift a beneficial_interest in a_trust for gst purposes the conversion meets the requirements of the state statutes and is pursuant to court’s order accordingly based upon the facts submitted and the representations made we conclude that the conversion granddaughter’s trust to a total return unitrust pursuant to state statutes effective for year and future years will not cause granddaughter’s trust to lose its status as exempt from the gst tax ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by an individual plr-126361-14 sec_2511 provides that the tax imposed by sec_2501 will apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible in this case the conversion of granddaughter’s trust to a total return unitrust pursuant to state statutes effective for year and future years does not increase decrease or otherwise change any beneficiary’s beneficial_interest in granddaughter’s trust accordingly based upon the facts submitted and the representations made we conclude that the conversion of granddaughter’s trust to a total return unitrust pursuant to state statutes effective for year and future years will not cause any beneficiary of granddaughter’s trust to be deemed to have made a gift_for gift_tax purposes ruling sec_61 provides that except as provided in subtitle a gross_income means all income from whatever source derived including income from dealings in property sec_1_61-1 provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1_1001-1 provides that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property differing materially in_kind or in extent is treated as income or as loss sustained the amount_realized from a sale_or_other_disposition of property is the sum of any money received plus the fair_market_value of any property other than money received sec_643 provides in relevant part that for purposes of this subpart and subparts b c and d the term income when not preceded by the words taxable distributable net undistributed net or gross means the amount of income of the estate_or_trust for the taxable_year determined under the terms of the governing instrument and applicable local law sec_1_643_b_-1 provides in relevant part that for purposes of subparts a through d part i subchapter_j chapter income when not preceded by the words taxable distributable net undistributed net or gross means the amount of income of the estate_or_trust for the taxable_year determined under the terms of the governing instrument and applicable local law trust provisions that depart plr-126361-14 fundamentally from traditional principles of income and principal will generally not be recognized for example if a_trust instrument directs that all trust income shall be paid to the income_beneficiary but defines ordinary dividends and interest as principal the trust will not be considered one that under its governing instrument is required to distribute all its income currently for purposes of sec_642 relating to the personal_exemption and sec_651 relating to simple trusts thus items such as dividends interest and rents are generally allocated to income and proceeds from the sale_or_exchange of trust assets are generally allocated to principal however an allocation of amounts between income and principal pursuant to applicable local law will be respected if local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust for the year including ordinary and tax-exempt_income capital_gains and appreciation for example a state statute providing that income is a unitrust_amount of no less than percent and no more than percent of the fair_market_value of the trust assets whether determined annually or averaged on a multiple year basis is a reasonable apportionment of the total return of the trust sec_1_643_b_-1 further provides in relevant part that allocations pursuant to methods prescribed by such state statutes for apportioning the total return of a_trust between income and principal will be respected regardless of whether the trust provides that the income must be distributed to one or more beneficiaries or may be accumulated in whole or in part and regardless of which alternate permitted method is actually used provided the trust complies with all requirements of the state statute for switching methods a switch between methods of determining trust income authorized by state statute will not constitute a recognition event for purposes of sec_1001 and will not result in a taxable gift from the trust’s grantor or any of the trust’s beneficiaries based on the facts submitted and representations made we conclude that the conversion of granddaughter’s trust to a total return unitrust pursuant to state statutes as described above will not constitute a recognition event for purposes of sec_1001 and no gain_or_loss will be recognized to granddaughter’s trust or to any beneficiary of granddaughter’s trust as a result of the conversion effective for year and future years the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-126361-14 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes cc
